Pratt, J.
It is now found by the learned trial judge that these riparian rights appurtenant to Hart’s land were necessary for the plaintiff’s purposes. True, the evidence of this necessarily rests largely upon the opinion of witnesses; but it was scarcely possible to give any other evidence on that point, unless it should consist of the details of facts upon which the opinion was based. Some of these were given, or are apparent. The plaintiff’s works were constructed, not simply with reference to the wants of the village at the time of their construction, but for the future. We can readily see how and why these opinions' should be sound. Hence the finding upon this point seems reasonably sustained by the evidence. Assuming that fact, we fail to see how the defendants can be permitted to condemn and take any part of those rights. It might result in substantial destruction of the plaintiff’s franchise, and that was scarcely contemplated by the laws authorizing con*319demnation. If defendants may take these rights, why may not some new. company come and take them again, and so on, to the practical destruction of the public objects and benefits upon which the right to condemn .depends? This is not the case of a street. We do not overlook the point that Hart’s riparian rights have not yet been acquired by plaintiff; but that does not alter the difficulty. When plaintiff acquired its riparian rights appurtenant to other property they became something more than mere riparian rights. They were taken for quasi public uses. They retained all the elements of riparian rights, to which were added the uses for public purposes. How, what is it that defendants propose to do? The essential feature of their scheme is that they propose to divert the waters of the river. That will be an injury to the riparian rights which plaintiff owns. Those rights might be condemned if they stood alone; but not the new rights which were superadded to and impressed upon them. These views seem to us to justify the decision of the learned trial judge. But it is also apparent that when plaintiff obtained all riparian rights of Brombacher’s Sons that the same included all the surplus water that would flow over the plaintiffs’ dam to the storage reservoir. Of course, the plaintiff could not go upon Hart’s land, but Brombacher’s Sons had a right to the natural flow of all the water that came down in streams from Hart’s land. The findings of fact seem to be fully sustained by the evidence, and such findings justify the judgment. We find nothing in the exceptions prejudicial to the defendant.
Judgment affirmed, with costs. All concur.